[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON HEARING IN DAMAGES
The contract price was $6,800.00. The plaintiff paid $3,000.00 to the defendant and $6,450.00 to a new contractor for a total of $9,450.00. Thus, he is owed $2,650.00. (The difference between $9,450.00 and $6,800.00) The contract does not provide for an attorney's fee, and therefore one is not awarded.
Judgment may enter for the plaintiff for $2,650.00, plus costs in the amount of $185.20.
FRANCIS ALLEN SENIOR JUDGE